Citation Nr: 1723339	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermatitis and atopic dermatitis, and as an undiagnosed illness.

2.  Entitlement to an increased evaluation for hiatal hernia, with gastroesophageal reflux disease, greater than 30 percent prior to September 23, 2016.

3.  Entitlement to an increased evaluation for hiatal hernia, with gastroesophageal reflux disease, greater than 60 percent beginning September 23, 2016.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1992.  His service personnel records reflect he served in the Southwest Asia Theater of operations.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a December 2010 rating decision of the VA RO in San Diego, California.  

Concerning the issues remaining before the Board, the following background is provided.  In August 2008, the RO granted a 30 percent evaluation for the service connected gastroesophageal reflux (GERD).  In a December 2010, the RO denied reopening the claim for service connection for a skin disability.  The issues were combined into a single appeal for the purposes of Board review.  In March 2013, the Board reopened the claim for service connection for a skin disability, and found that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) had been raised by the record.  

In a November 2016 rating decision, the agency of original jurisdiction (AOJ) granted a 60 percent evaluation for the service-connected hiatal hernia with GERD, effective in September 23, 2016.  This has created a staged rating, where the issue now on appeal is entitlement to an increased evaluation for hiatal hernia with GERD, greater than 30 percent prior to September 23, 2016 and greater than 60 percent from September 23, 2016.  The issue has been recharacterized on the front page of this decision.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge (VLJ) as part of his substantive appeal.  In August 2012, the Veteran was scheduled for a hearing, but his then-representative requested that the hearing be rescheduled.  A hearing was subsequently scheduled in November 2012, and in October 2012, the AOJ sent notice of the hearing.  A reminder was sent later the same month with a notice that if the Veteran did not appear, his hearing request would be considered withdrawn.  The Veteran failed to appear for his November 2012 hearing.  His hearing request is thus considered withdrawn.

In March 2016, VA notified the Veteran that his attorney-representative's accreditation was no longer valid and offered him an opportunity to select a new representative.  The Veteran has not responded to this letter, and the record does not show that he has requested or filed a power of attorney form designating another representative.  Thus, the Board will treat the Veteran as unrepresented.

In March 2013 and July 2016, these issues were remanded for further development, to include obtaining relevant records and to afford the Veteran additional VA examinations.  The directed development having been completed, the case is now again before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin condition, diagnosed as dermatitis and atopic dermatitis, to include a rash on the arms, face, and upper torso, has not been shown to be related to his military service.  

2.  For the time period prior to September 23, 2016, service-connected GERD has been manifested by no more than symptoms of epigastric distress including pain, pyrosis, regurgitation and nausea productive of less than considerable impairment of health. 

3.  For the time period beginning September 23, 2016, service-connected GERD has been manifested by no more than symptoms of epigastric distress including pain, pyrosis, regurgitation and nausea productive of less than considerable impairment of health. 

CONCLUSIONS OF LAW

1.  The criteria for service connection of a skin condition including dermatitis and atopic dermatitis, to include a rash of the arms, face and upper torso are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  For the time on appeal prior to September 13, 2016, the criteria for an evaluation in excess of 30 percent for hiatal hernia with GERD have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).

3.  For the time period on appeal beginning September 13, 2016, the criteria for an evaluation in excess of 60 percent for hiatal hernia with GERD have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7399-7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by a letters dated in March 2008 and December 2008, January 2009, September 2010 and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The Veteran's claims were remanded in 2013 and 2016 to ensure adequate development, including to obtain identified VA and private treatment records and to afford the Veteran VA examinations.  Such VA examinations were obtained for the claim for GERD in April 2008, October 2010, May 2014, and September 2016, and for a skin disability in May 2014 and September 2016.
In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Service Connection

The Veteran seeks service connection for a skin condition, including as an undiagnosed illness as the result of active service in the Southwest Asia Theater of operation.  In July 2011, he testified before a hearing officer sitting at the RO that he was exposed to chemicals in Saudi Arabia and Iraq.  He testified that he first noticed that his skin and eyes were irritated there.  The irritation looked like sand flea bites, the Veteran described, and became blisters.  It was treated inservice with lotions.  Since then, he has gotten intermittent skin rashes.  He averred that he cannot use antiperspirants, certain detergents, or certain fragrances or his skin will break out.  

The Board observes that the Veteran's DD 214 notes that he has been awarded the Kuwait Liberation Medal, and the Southwest Asia Service medal with three stars.  In addition, his report of medical examination at discharge, dated in September 1992, reflects that the Veteran was exposed to oil fires in Southwest Asia.  Hence, the Veteran's his service in the Southwest Asia theater of operations is established.  

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for chronic conditions noted in service where continuity of symptomatology is established.  See 38 C.F.R. § 3.303(b).  

In addition, with regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117, provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 U.S.C.A. § 3.317(a)(2).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Careful review of the Veteran's service treatment records reflects complaints of pain at an incisional site, thought to be the result of adhesions, but no other skin condition.  Reports of medical history and examination reflect no complaints, findings, diagnosis of a skin condition, or other skin abnormalities.  

Private treatment records reflect the Veteran requested referral to a dermatologist in 2003.  He reported his face was breaking out and itching, and that he could not use antiperspirants without breaking out in extreme irritation.  He was observed to have what the physician described as a thickened, macular rough area in patches around the side of his face.  The axillary areas were not significantly irritated but appeared slightly erythematous.  He was also observed to have fungal nails.  The physician diagnosed atopic dermatitis and fungal nails, and prescribed cortisone cream to apply to his face.  The physician also suggested that the Veteran try natural deodorant without aluminum.

In March 2004, the Veteran's friend submitted a statement in which he attested he had known the Veteran since 1993, and could attest to his long-suffering with skin problems.  He said that their earliest conversations revolved around under arm deodorants and how the Veteran could not find any that didn't irritate his skin.  In addition, the friend stated he observed the Veteran to have what looked to him to be bug bite-like bumps covering his arms, and to have redness on his face and under his arms.  When he asked what it was, the Veteran responded he broke out in bumps often since Iraq and he felt the redness was due to exposure to chemical agents.  

In May 2008, the Veteran's spouse submitted a statement in which she averred that the Veteran had, since his active service, manifested skin rashes on his scalp, face, and armpits, and that these conditions were triggered on contact with antiperspirants, perfumes and colognes, scented soaps and various clothing fabrics.  The Board observes that the Veteran and his spouse have been married since 2001-which is nine years after his separation from active service.  

In May 2014, the Veteran underwent a VA examination to determine the nature and extent of his skin condition.  The Veteran reported having a rash that usually occurs in the chest and bilateral underarm and back that he reported is associated with some "swelling" and "burning feeling" and occasional with skin shedding.  The Veteran stated he first noticed the problem about one month after returning from Desert Storm and reported having frequent episodes, usually immediately after a hot shower.  The Veteran stated he was treated with hydroxyzine and palmoate cream with improvement of the symptoms and decreased frequency of these symptoms.  The Veteran reported worsening of his symptoms with heat exposure or humidity. 

The examiner noted that the Veteran had a skin condition, dermatitis, in 1992, but that it had been resolved.  No visible skin manifestation was observed on examination; however, the examiner stated the Veteran had been prescribed hydroxyzine 50 mg oral medication and triamcinolone cream topical medication for dermatitis on a constant/near-constant basis.  

In September 2016, the Veteran underwent VA examination to determine the nature and extent of his skin condition.  Again, the Veteran reported that his skin condition entailed developing red patches particularly after a hot shower.  He specified that these symptoms manifest primarily under his arms and on his chest.  The Veteran reported taking anti-histamine medications after hot showers, which resolves his symptoms shortly thereafter.  

The examiner concluded that based on the evidence of record, there is insufficient evidence to establish a nexus, with greater than 50% probability, between the claimed condition and any time spent in military service.  The examiner reasoned that it is well known that heat causes mast cells in the skin to release their supply of histamine and to remain depleted for up to 24 hours afterward.  This is what causes the physical manifestations described by the Veteran.  The extent of mast cell degranulation of subsequent histamine release is a genetically mediated response.  The Veteran's symptoms are further compounded by his morbidly obese body habitus (330 lbs, BMI 49, normal BMI is < 25), as his large folds further trap heat and moisture in his skin.

At the outset, the Board observes that the Veteran's skin conditions have been diagnosed as dermatitis and atopic dermatitis; hence consideration of an undiagnosed condition is not necessary in the present case.

The Board finds that the VA examinations, when considered together, are probative and ultimately persuasive.  The Veteran described his skin condition in the same manner during both VA examinations, which was that it primarily manifested after taking hot showers.  The September 2016 VA examiner provided an opinion with a sufficient rationale, which was that his skin condition is essentially a reaction to heat.  

There is no indication that any skin disorder is related to, or had its onset during, the Veteran's military service, to include his service in Southwest Asia.

The Veteran and his witnesses are competent to state that the Veteran exhibited rashes and redness on his skin.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, they are not competent to opine as to the etiology of such disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim and it is denied. 


III. Increased Evaluations for GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  
The Veteran asserts that he is entitled to higher evaluations for his hiatal hernia with GERD prior to September 23, 2016, when it is evaluated as 30 percent disabling, and after September 23, 2016 when it is evaluated as 60 percent disabling.  

Under Diagnostic Code 7346, a 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary (Dorland's) 579 (32nd Edition, 2012).  Pyrosis is defined as heartburn. Id., 1563.  Hematemesis is defined as the vomiting of blood.  Id. at 831.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1126.

Prior to September 23, 2016

Prior to September 23, 2016, the medical evidence establishes that the Veteran has been treated for his gastrointestinal symptoms with prescribed medications, to include Nexium.  However, he has not been found to have anemia or symptoms productive of severe impairment of health.

In April 2008, the VA examiner observed the Veteran to have subjective heartburn and reflux symptoms nausea or vomiting, and an objectively normal abdomen examination.  There were not findings of striae on the abdominal wall, no distension, and no tenderness to palpation, splenomegaly, liver enlargement or ascites.  There were no findings of anemia or malnutrition, and CBC was considered to be within normal limits.  

In October 2010, the VA examiner observed the Veteran to have recurrent abdominal pain with acid reflux with intermittent vomiting in spite of taking Prevacid.  However, there were no findings of anemia or malnutrition.  Examination of the abdomen revealed tenderness to palpation but no findings of hepatomegaly, striae on the abdominal wall, ascites, or splenomegaly.  

In May 2014, the Veteran reported to the VA examiner taking Omeprazole daily and that he had reflux.  Clinical findings revealed a normal upper gastro-intestinal examination, without evidence for esophagitis, scarring, or other esophageal defects.  No reflux was demonstrated either spontaneously or with provocative maneuvers.  Based on these findings the examiner determined that the Veteran's GERD had resolved.  

In addition, in an October 2016 addendum, a VA examiner clarified that the Veteran did not undergo surgery to reduce his hiatal hernia.

In weighing the foregoing evidence, the Board notes that the Veteran is competent to report his symptoms of epigastric distress.  See Layno, supra.  The Board accepts that he continues to experience symptoms despite prescribed medication.  However, the medical evidence simply does not demonstrate that the Veteran exhibits symptomatology productive of a disability evaluation greater than 30 percent during this time period.  Specifically, there are no findings of material weight loss and hematemesis or melena with moderate anemia.  Rather, clinical findings in 2014 found no reflux and normal gastro-intestinal examination.  

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation greater than 30 percent at any time prior to September 23, 2016.  Rather, the evidence reflects that throughout the period of time under appeal, the Veteran's service-connected hiatal hernia with GERD was manifested by no more than persistently recurrent epigastric distress with productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  There is no benefit of the doubt to be resolved, and an evaluation greater than 30 percent for hiatal hernia with GERD is not warranted during this time period.



Beginning September 23, 2016

During this time, the service-connected hiatal hernia with GERD was evaluated as 60 percent disabling, which is the highest evaluation afforded by the diagnostic code.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record does not indicate any injuries of the lips or mouth, loss of tongue, esophagus symptoms, adhesions of the peritoneum, gastric, marginal, or duodenal ulcers, gastritis, post gastrectomy syndromes, stomach injuries or disorders, liver disorders, gall bladder disorders, irritable colon syndrome, amebiasis, dysentery, colitis, distomiasis, enteritis, enterocolitis, diverticulitis, intestine disorders, peritonitis, rectum or anus disorders, pruritus ani, inguinal hernia, ventral hernia, femoral hernia, visceroptosis, neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis.  Accordingly, neither a higher initial evaluation, nor a separate, compensable evaluation may be afforded under these diagnostic codes.  See 38 C.F.R. § 4.114.  

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation greater than 60 percent beginning September 23, 2016.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  There is no benefit of the doubt to be resolved, and an evaluation of more than 60 percent for hiatal hernia with GERD is not warranted during this time period. 


ORDER

Entitlement to service connection for a skin condition including dermatitis and atopic dermatitis skin, to include a rash of the arms, face and upper torso, is denied.

Prior to September 23, 2016, an evaluation greater than 30 percent for hiatal hernia with GERD is denied.

Beginning September 23, 2016, an evaluation greater than 60 percent for hiatal hernia with GERD is denied.


REMAND

The Veteran also seeks entitlement to a TDIU.  It appears that in a January 2014 letter, the AOJ gave the Veteran an opportunity to file an official claim for TDIU on VA Form 21-8940, but the Veteran declined to do so.  The Veteran should be afforded another opportunity to do so.

In addition, the Veteran's service-connected disabilities should be evaluated to determine the impacts of such on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a TDIU claim (VA Form 21-8940) to complete and return.  

2.  Conduct all development necessary to re-adjudicate the Veteran's TDIU claim, to include scheduling VA examinations, as necessary, to ascertain the current functional impact of his disabilities on his ability to secure and maintain employment.

3.  Undertake any other appropriate development and readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


